Exhibit 10_B

 

FIRST AMENDMENT TO THE

X-RITE, INCORPORATED AMENDED AND RESTATED

OUTSIDE DIRECTOR STOCK OPTION PLAN

 

THIS FIRST AMENDMENT TO THE X-RITE, INCORPORATED AMENDED AND RESTATED OUTSIDE
DIRECTOR STOCK OPTION PLAN (the “Plan”) has been adopted by the Board of
Directors of X-Rite, Incorporated (the “Company”) as of November 25, 2003, as
follows:

 

BACKGROUND

 

1. Effective January 26, 2003, the Company’s Board of Directors took action to
amend and restate the Plan, subject to the approval of the Company’s
shareholders.

 

2. Effective May 19, 2003, the Company’s shareholders approved the Plan.

 

3. Under Section 3.3 of the Plan, the Company’s Board of Directors may amend the
Plan from time to time, except with respect to certain matters.

 

4. The subject of this Amendment is within the Board of Directors’ authority
under the Plan.

 

5. The Board of Directors has elected to amend Section 1.5 of the Plan to
provide for the pro-ration of the stock options granted to a director during a
term in which that director reaches age 72.

 

AGREEMENT

 

1. Section 1.5 of the Plan is hereby deleted in its entirety and replaced as
follows:

 

  1.5 Eligibility; Grant of Options. Only Outside Directors shall be eligible to
receive options under this Plan. Effective as of the date of each annual meeting
of the shareholders of X-Rite, Incorporated, each Outside Director who is newly
elected or continues in office as a director subsequent to that meeting shall be
granted an option to acquire 8,000 shares of stock; provided, however, that as
of the date of the annual meeting immediately prior to the term year in which
any director will attain age 72 (the “Final Annual Meeting”), the option granted
shall be only for that number of shares that is equal to 8,000 shares of stock
multiplied by a fraction, the numerator of which shall be the number of days to
be served from the Final Annual Meeting to the date on which the director
attains age 72, and the denominator of which shall be 365; the result shall be
rounded to the nearest whole share. Any Outside Director who is elected as a
director by the Board shall be granted an option to acquire that number of
shares that is equal to 8,000 shares of stock multiplied by a fraction that is
equal to 365 minus the number of days that have elapsed since the last annual
meeting of shareholders and dividing that difference by 365; the result shall be
rounded to the nearest whole share.

 

2. Except as set forth above, the Plan and its terms are hereby ratified and
shall continue in full force and effect.

 

CERTIFICATION

 

The foregoing Amendment to the Plan was duly adopted and approved by the
Company’s Board of Directors on November 25, 2003.

 

X-RITE, INCORPORATED

s/s Mary E. Chowning

--------------------------------------------------------------------------------

Mary E. Chowning Secretary